Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of February 4, 2009 (the “Effective Date”), by and between Vitesse
Semiconductor Corporation, a Delaware corporation (“Vitesse”) and Christopher
Gardner (the “Executive”) and amends and restates the Amended and Restated
Employment Agreement dated as of July 27, 2007.

 


RECITALS


 

A.                                  Executive serves as Vitesse’s Chief
Executive Officer as of the date of this Agreement.

 

B.                                    Vitesse and Executive desire to set forth
in this Agreement the terms and conditions upon which the Executive shall
continue to serve as Vitesse’s Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Vitesse and Executive hereby agree as follows:

 

1.                                      POSITION AND COMPENSATION

 

It is hereby agreed that Executive shall continue to be employed by Vitesse in
the position of Chief Executive Officer at a base salary of $350,000 per year. 
Vitesse and Executive further agree that Executive’s base salary shall be
reviewed not less than once per year from the Effective Date of this Agreement. 
Changes in Executive’s compensation shall be recorded in a Compensation
Adjustment form signed and dated by Vitesse and Executive.  In addition to
salary, Executive shall also be eligible to participate in Vitesse’s bonus plan
for senior executives as from time to time in effect.

 

2.                                      EMPLOYEE STOCK INCENTIVE PLAN

 

Executive shall be eligible to receive equity compensation grants under  the
Vitesse Semiconductor Corporation 2001 Stock Incentive Plan (“SIP”) as
determined by the Board of Directors of Vitesse or any duly authorized committee
thereof (the “Board”) and consistent with his position as Chief Executive
Officer.

 

3.                                      BENEFITS

 

Employment benefits shall be provided to Executive in accordance with the
programs of Vitesse then available to its senior executives, as amended from
time to time.

 

1

--------------------------------------------------------------------------------


 

4.                                      VACATION

 

Executive shall be entitled to five weeks of paid vacation per year.  Unused
vacation time may be carried forward only to the extent consistent with
Vitesse’s then current policy with respect to vacation time.

 

5.                                      TERMINATION OF EMPLOYMENT

 

Vitesse and Executive understand and agree that Executive’s employment may be
terminated under the circumstances and in accordance with the terms set forth
below:

 

A.                                  By mutual agreement at any time with or
without notice; provided that such agreement must be stated in writing and
signed and dated by Executive and an authorized agent of Vitesse.

 

B.                                    By either Vitesse or Executive at any time
and for any reason, with or without prior notice.

 

C.                                    By Vitesse For Cause.  A termination of
employment “For Cause” is defined as termination by reason of (i) Executive’s
conviction of a felony or plea of guilty or nolo contendere to a felony;
(ii) Executive’s intentional failure or refusal to perform his employment duties
and responsibilities; (iii) Executive’s intentional misconduct that injures
Vitesse’s business; (iv) Executive’s intentional violation of any other material
provision of this Agreement or Vitesse’s code of business conduct and ethics; or
(v) as provided in Section 8 of this Agreement.  Executive’s inability to
perform his duties because of death or Disability shall not constitute a basis
for Vitesse’s termination of Executive’s employment For Cause.  Notwithstanding
the foregoing, Executive’s employment shall not be subject to termination For
Cause without Vitesse’s delivery to Executive of a written notice of intention
to terminate.  Such notice must describe the reasons for the proposed employment
termination For Cause, and must be delivered to Executive at least fifteen (15)
days prior to the proposed termination date (the “Notice Period”).  Executive
shall be provided an opportunity within the Notice Period to cure any such
breach (if curable) giving rise to the proposed termination, and shall be
provided an opportunity to be heard before the Board.  Thereafter, the Board
shall deliver to Executive a written notice of termination after the expiration
of the Notice Period stating that a majority of the members of the Board have
found that Executive engaged in the conduct described in this Paragraph 5.C.

 

D.                                   Vitesse may terminate Executive’s
employment immediately upon his death or upon Vitesse’s provision to Executive
of not less than fifteen (15) days written notice to Executive that Vitesse has
determined that Executive is unable to continue to perform his job duties due to
Disability.  “Disability” means a physical or mental impairment of Executive as
certified in a written statement from a licensed physician selected or approved
by the Board that renders Executive unable to perform his duties under this
Agreement (after reasonable accommodation, if necessary, by Vitesse that does
not impose an undue hardship

 

2

--------------------------------------------------------------------------------


 

on Vitesse) for one hundred and fifty (150) consecutive days or for at least two
hundred and ten (210) days (regardless of whether such days are consecutive)
during any period of three hundred sixty-five (365) consecutive days.  In
conjunction with determining the existence of a Disability, Executive consents
to any reasonable medical examinations (at Vitesse’s expense) that the Board
determines are relevant to a determination of Executive’s Disability, and agrees
that Vitesse is entitled to receive the written results of such examinations. 
Executive agrees to waive any applicable physician-patient privilege which may
arise with respect to such examinations.

 

6.                                      SEVERANCE PAY AND CHANGE IN STATUS

 

If Executive’s employment is terminated (i) by mutual agreement, (ii) by Vitesse
For Cause (iii) by Executive for other than Good Reason (as defined below) or
(iv) because of Executive’s Disability or death, Executive (or Executive’s
estate in the case of Executive’s death) shall receive Executive’s base salary
and any vested bonus prorated through Executive’s final day of employment, but
shall not be eligible to receive any Severance Pay (as defined below), Change in
Status (as defined below) or any other compensation, unless agreed upon by both
parties.  Executive’s right to receive any of the benefits under this Section 6
shall be conditioned upon Executive’s execution of Vitesse’s then standard form
of waiver and release of claims.

 

If Executive’s employment is terminated by Vitesse other than For Cause or by
Executive for Good Reason, Executive shall receive his base salary and any
vested bonus prorated through Executive’s final day of employment, Severance Pay
and a Change in Status.

 

“Good Reason” means, without Executive’s written consent, the occurrence of any
of the following actions unless the action is fully corrected (if possible)
within fifteen (15) days after the Board receives written notice from Executive
of such action (which notice shall have been provided by Executive within thirty
(30) days of the occurrence of such action), and provided that Executive
actually terminates employment within thirty (30) days following the end of such
fifteen (15) day period:  (a) Vitesse’s material reduction in Executive’s base
salary; (b) Vitesse’s failure to pay Executive any material amount that is
expressly required to be paid under this Agreement; (c) Vitesse’s material and
adverse reduction of the nature of Executive’s duties and responsibilities,
disregarding mere changes in title; (d)  Vitesse’s requirement that Executive
perform his principal employment duties at an office that is more than
thirty-five (35) miles from Camarillo, California; or (e) a Change of Control
Event (as defined below).

 

“Change of Control Event” shall have the same meaning as in Vitesse’s SIP.

 

“Severance Pay” means twenty four (24) months of Executive’s base salary plus
two times the average of the maximum target bonus (whether earned or not) for
the two most recent  fiscal years prior to the termination payable in a lump sum
on the date of termination of employment.

 

“Change In Status” means Executive shall continue to perform services as a
Consultant for Vitesse and receive compensation at a guaranteed rate of not less
than Three Thousand Dollars ($3,000) per month for a period not to exceed three
(3) years following the termination

 

3

--------------------------------------------------------------------------------


 

of Executive’s employment.  Vitesse agrees that Executive shall not be required
to perform more than ten (10) hours of services per month as a Consultant, and
shall receive additional compensation at the rate of Three Hundred Dollars
($300) per hour for all services performed in excess of ten (10) hours per
month.  Executive’s guaranteed monthly compensation for consulting shall expire
on the earlier of either three (3) years after the date of termination of his
employment or one year after Vitesse has an effective registration statement
under the Securities Act of 1933 with respect to the shares to be issued upon
exercise of options granted to Executive under Vitesse’s SIP.  Executive will
continue to vest normally in all existing options during his services as a
Consultant. All existing options will be exercisable until the earlier of 90
days following termination of Executive’s services as a Consultant and the
normal expiration date of such options.

 

7.                                      EMPLOYMENT DUTIES

 

Executive will report to Vitesse’s Board and shall perform all duties assigned
to him by the Board.  Executive’s duties may be conveyed to him through a job
description, or through other written or verbal instructions from Vitesse’s
Board.  Executive’s duties are expected to involve travel from time to time to
various locations and events, and are expected to involve significant unpaid
overtime.

 

8.                                      COMPLIANCE WITH VITESSE POLICIES AND
PROCEDURES

 

As a member of Vitesse management, Executive will be expected to comply with all
provisions of the Vitesse Policies and Procedures Manual and Employee Handbook,
as amended from time to time.  Executive acknowledges, by signature on this
Agreement, that failure to comply with and ensure enforcement of Vitesse’s
policies, procedures and all federal/state laws relating to business operations
may result in immediate termination of employment For Cause.

 

9.                                      CONFLICT OF INTEREST

 

Executive acknowledges that his position is a full-time position and agrees to
devote his entire productive time, ability and attention to Vitesse’s business. 
Executive further agrees that while employed by Vitesse, he will not directly or
indirectly engage in outside employment, consulting or other business activities
unless he has obtained written consent from the Vitesse Board.

 

10.                               NO SOLICITATION OF CUSTOMERS

 

Executive promises and agrees that during the term of this Agreement and for a
period of two (2) years thereafter, Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of Vitesse, either directly or indirectly, to
divert their business away from Vitesse, to any individual, partnership, firm,
corporation or other entity then in competition with the business of Vitesse,
and he will not otherwise materially interfere with any business relationship of
Vitesse.

 

4

--------------------------------------------------------------------------------


 

11.                               SOLICITATION OF EMPLOYEES

 

Executive promises and agrees that during the term of this Agreement and for a
period of two (2) years thereafter, Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee of Vitesse who earned annually $25,000 or more as an
employee of Vitesse during the last six (6) months of his or her own employment
to work for (as an employee, consultant or otherwise) any business, individual,
partnership, firm, corporation, or other entity whether or not engaged in
competitive business with Vitesse.

 

12.                               OBLIGATION TO RETURN BONUS PAYMENTS

 

Executive agrees to disgorge to the Company certain bonus payments and profits
if the Company is required to prepare an accounting restatement to correct an
accounting error on an interim or annual financial statement included in a
report on Form 10-Q or Form 10-K, due to material noncompliance with any
financial reporting requirement under the federal securities laws, and the Board
determines that misconduct by the Executive has occurred and caused such
restatement.  ‘Misconduct’ shall refer to any definition included in the
applicable statute(s) or applicable judicial precedents The amounts that shall
be disgorged shall be (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company during the 12-month period
following the first public issuance or filing with the SEC (whichever first
occurs) of the financial document embodying such error; and (ii)any net profits
realized by Executive from the sale of the Company’s stock during that 12-month
period.  In any dispute between the Company and Executive regarding such
misconduct, Executive will continue to be entitled to any indemnification or
reimbursement for legal representation available to Executive pursuant to any
statute, charter provision, By-law, contract or other arrangement that insures
or indemnifies Executive.

 

13.                               LIMITATION ON PAYMENTS

 

                                                In the event that the severance
and other benefits provided for in this Agreement or otherwise payable to
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive’s benefits under this Agreement shall be either
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. 
The payments or benefits subject to any such reduction shall be reduced by
Vitesse in its reasonable discretion in the following order: (i) reduction of
any payments and benefits otherwise payable to Executive that are exempt from
Section 409A of the Code, and (ii) reduction of any other payments and benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code, as determined by Vitesse.

 

Unless Vitesse and Executive otherwise agree in writing, any determination
required under this section shall be made in writing by Vitesse’s independent
public accountants

 

5

--------------------------------------------------------------------------------


 

(the “Accountants”), whose determination shall be conclusive and binding upon
Executive and Vitesse for all purposes.  For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  Vitesse and Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this section.  Vitesse shall bear all costs the Accountants
may reasonably incur in connection with any calculations contemplated by this
section.

 

14.                               SECTION 409A

 

Vitesse makes no representations or warranties to Executive with respect to any
tax, economic or legal consequences of this letter or any payments or other
benefits provided hereunder, including without limitation under Section 409A of
the Code.  However, the parties intend that this Agreement and the payments and
other benefits provided hereunder be exempt from the requirements of
Section 409A of the Code to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent
Section 409A of the Code is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code.  Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this letter to which Section 409A of
the Code applies, all references in this letter to the termination of
Executive’s employment are intended to mean Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code.  In
addition, if Executive is a “specified employee,” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid
subjecting Executive to the imposition of any additional tax under Section 409A
of the Code, amounts that would otherwise be payable under this Agreement during
the six-month period immediately following Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not
be paid to Executive during such period, but will instead be accumulated and
paid to Executive (or, in the event of Executive’s death, Executive’s estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after Executive’s separation from service or (b) Executive’s
death.  It is intended that each installment, if any, of any severance payments
(including any payments due to Change in Status) shall be treated as a separate
“payment” for purposes of Section 409A.

 

15.                               ARBITRATION

 

Any controversy arising out of or relating to Executive’s employment, any
termination of Executive’s employment, this Agreement or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, including (without limitation) any state or federal statutory
claims, shall be submitted to final and binding arbitration, to be held in
Ventura County, California before a sole neutral arbitrator.  The

 

6

--------------------------------------------------------------------------------


 

arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  Judgment on the award may be entered in any
court having jurisdiction.  The parties acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with any of
the matters referenced in this Section 15.  The parties agree that in any
proceeding with respect to such matters, each party shall bear its own
attorney’s fees and costs.

 

16.                               TERM

 

Subject to the provisions of Section 5 of this Agreement, the term of this
Agreement shall end on July 27, 2009.

 

17.                               PARTIAL INVALIDITY

 

It is the desire and intent of Vitesse and Executive that the provisions of this
Agreement be enforced to the fullest extent permissible under applicable
federal, state and municipal laws.  Accordingly, if any specific provision or
portion of this Agreement are determined to be invalid or unenforceable within
the particular jurisdiction in which enforcement is sought, that portion of the
Agreement will be considered as deleted for the purposes of adjudication.  All
other portions of this Agreement will be considered valid and enforceable within
that jurisdiction.

 

18.                               ENTIRE AGREEMENT

 

Vitesse and Executive understand and agree that this Agreement constitutes the
full and complete understanding and agreement between them regarding the terms
of Executive’s employment and supersedes all prior understandings,
representations, and agreements with respect to the employment.  Vitesse and
Executive understand that the Vitesse SIP and the Compensation Adjustment forms
(if any) referred to in this Agreement shall be fully incorporated into this
Agreement by reference.  The parties rights and obligations hereunder may not be
assigned without the consent of each party hereto, except that Vitesse may
assign its rights and obligations hereunder to any successor entity.  Executive
agrees that following a Change in Control Event, “Vitesse” shall refer to any
successor entity.

 

[Remainder of Page Intentional Left Blank]

 

7

--------------------------------------------------------------------------------


 

19.                               EXECUTIVE ACKNOWLEDGEMENT

 

Executive acknowledges that he has read and understands this Employment
Agreement and agrees to the terms and conditions contained herein.  Executive
agrees that he has had the opportunity to confer with legal counsel of his
choosing regarding this Agreement.  Executive further acknowledges that this
Agreement has not been executed by Executive in reliance upon any representation
or promise except those contained herein, and that Vitesse has made no guarantee
regarding Executive’s employment other than those specified in this Agreement.

 

 

 

 

“Executive”

 

 

 

 

 

 

Dated

2-25-09

 

/s/ Christopher Gardner

 

 

Christopher Gardner

 

 

 

 

 

 

 

 

VITESSE SEMICONDUCTOR CORPORATION,

 

 

a Delaware Corporation

 

 

 

 

 

 

Dated

2-26-09

 

By

/s/ Willow B. Shire

 

 

 

Willow B. Shire

 

 

 

Chairperson of the Compensation Committee

 

8

--------------------------------------------------------------------------------